DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed 11/1/2022.  As directed by the amendment, claims 2, 8, 13, 18, 20 and 21 have been amended, and claims 22 and 23 have been added. As such, claims 2-23 are pending in the instant application.
Applicant has amended the claims to remove some of the subject matter not supported by the provisional applications. However, language remains that is not supported by one of the provisional applications. The priority section is updated below.
Applicant has amended the title to be more descriptive; the objection to the specification is withdrawn.
Applicant has amended to claim 8 to address a minor informality; the objection to claim 8 is withdrawn.
Applicant has requested reconsideration of the double patenting rejection in view of the amendments; the double patenting rejection is updated below.
Applicant has amended the claims to remove active language from claim 2, but there remains no context/point of reference for “below” in claim 13. Also, the amendments to claim 2 and 18, without corresponding amendments to their dependent claims, have generated new indefinite issues. The rejections under 35 USC 112(b)/second paragraph are updated below.
Applicant has amended claim 18 to include sufficient structure such that it will no longer be interpreted under 35 USC 112(f)/sixth paragraph.

Response to Arguments
Applicant's arguments filed 11/1/2022 have been fully considered but they are not persuasive.
Applicant argues on pages 11-12 of Remarks that claim 2 is patentable over Levitsky. 
While this is not the case (the integral lumens of Levitsky Fig. 4 could easily be combined with the embodiment of Levitsky Fig. 1 to arrive at amended claim 2), the rejection over Levitsky is not converted to a 103 rejection below for purposes of compact prosecution, since the claims are already rejected under 35 USC 103 in view of other art.

Applicant argues on page 13 of Remarks that Carter does not disclose that its cannula is a high-flow according to amended claim 2 because Carter was not previously relied on to reject claim 3.
The Examiner respectfully notes that the only reason Carter was not previously relied on to reject claim 3 was because claim 3 had already been rejected under 35 USC 102 (and was part of an improper method step at the time), and duplicate rejections are generally avoided for compact prosecution. There is nothing that would prevent the cannula of Carter from being used/modified to be used (depending on what is actually required, see the 112b rejection below) to deliver a positive flow of at least 10 L/min. The rejection in view of Carter is updated below.

Applicant argues on pages 13-14 of Remarks that Carter does not disclose that its cannula is a non-sealing cannula and that the Office “improperly equates a cylindrical shape…with the cannula being non-sealing…referring to Figure 1M of the present application…[a] skilled artisan would have understood that a non-sealing nasal prong…has more complicated structures than as illustrated in the schematic drawing of Figure 1M…nothing in the description of Figure 1M…suggests that the nasal prongs 134A, 134B are non-sealing solely due to the cylindrical shape.”
The Examiner disagrees that a cylindrical prong does not comprehend a non-sealing prong as claimed, because human nostrils are not perfect cylinders (and even if they were, so long as the cylinder has a smaller diameter than the nostril, it would not seal the nostril); therefore, there will be gaps between a cylindrical prong and the inside of the nostril, as clearly shown in instant Fig. 1M [see also Starr et al. (US 2005/0121033 A1; Fig. 10)]. Since the prongs of Carter are not otherwise provided with sealing structures such as circumferential cushions or flanges for ensuring a seal with the inside of a nostril, the prongs of Carter are understood to comprehend non-sealing prongs as claimed and as disclosed. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “more complicated structures”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The only structures shown in the instant specification as non-sealing are the cylindrical prongs depicted in Figs. 1B-M and 2C-D (i.e. corresponding to those of typical nasal cannulas, as understood to be indicated at the end of instant para [0004]). If Applicant believes they have support for “more complicated structures,” they are invited to recite such structures in the claims.

Applicant argues on pages 14-15 of Remarks that Carter “fails to teach a second gas passageway configured to simultaneously deliver a negative flow” because Carter does not disclose connecting a negative source to its cannula apparatus.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a negative [gas flow] source connected to the second gas passageway) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). As discussed in the 112b section below, the claims are understood to be directed only to the patient interface; they are not understood to be positively reciting the negative gas flow source. As such, the application of a negative flow is considered to be intended use of the second passageway. The second passageway of Carter is configured to deliver flow by virtue of being an open compartment/lumen (and also by virtue of being a sampling lumen, which, as previously asserted by the Examiner, an artisan before the effective filing date of the claimed invention would have understood intended to be connected to a vacuum source—indeed, see Starr para [0009] as explicit evidence that this functionality was known specifically in reference to the cannula of Carter), and it is fully capable of being connected to a negative flow source (e.g. a sampling vacuum pump) and delivering negative flow; thus, it is considered to be configured as claimed.

Applicant’s further arguments on pages 15-16 refer to those already addressed above.

	Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/978,662, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Provisional application ‘662 only describes where the rate of the positive flow is based on a function of the negative flow (see the bottom of para [0031] of ‘662), not the other way around as currently claimed. [Note: the other younger provisional, 62/034,061, incorporated by reference, supports the claimed subject matter in view of claim 21 thereof.] Therefore, claims 2-19, 22 and 23 have priority to the filing date of the younger provisional application, that is, 8/6/2014. Claims 20 and 21 have priority to the filing date of the older provisional application, that is, 4/11/2014.

Claim Objections
Claims 12, 14 and 15 are objected to because of the following informalities:  
Regarding claims 12, 14, and 15, now that the improper method step is not recited in the independent claim, it is best understood (see 112 section below) that only the interface (not the flows) is being claimed in claim 2. As such, claims 12, 14 and 15 should be amended to read “prong is configured to be pneumatically linked”, “a barrier that is configured to…isolate is configured to pneumatically isolate
Further regarding claim 15, in light of the amendments to claim 2, line 4 is understood to be intended to read “the first nasal prong and the second nasal prong”
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-4, 7-9, 11, 12, 17, 18, 20 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-7 and/or 18 of U.S. Patent No. 10,610,653 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims fully anticipate the broader instant claims. [Note: the patented claims recite flow rates understood to be “high flow” since they fall within the range of instant claim 3, and in order for the patented non-sealed pneumatic links to be present, the patented prongs must be adapted as instantly claimed.]
Claims 5, 6, 16 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 or 18 of U.S. Patent No. 10,610,653 B2 in view of Jaffe et al. (US 2008/0190436 A1; hereinafter “Jaffe”). The patented claims lack the limitations of instant claims 5, 6, 16 and 22. However, these were common nasal cannula structures before the effective filing date of the claimed invention, as demonstrated by Jaffe (Figs. 15, 17, 18, 23 and 25), such that the instant limitations would have been obvious to an artisan before the effective filing date of the claimed invention to include in the patented claims in order to recite standard configurations for negative and positive flow passages into/out of a nasal cannula. 
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,610,653 B2 in view of Bowe et al. (US 5,335,656; hereinafter “Bowe”). The patented claims are silent regarding the prongs being different. However, Bowe demonstrates that it was known in the art of cannulas delivering negative and positive flows before the effective filing date of the claimed invention for the prongs thereof to be different (Fig. 5; col. 9, lines 12-15). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to include the instant limitation in the patented claims, in order to help ensure that the gas sample is not diluted when using the negative flow for gas sampling (Bowe, col. 9, lines 23-27).
Claims 5 and 13-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 10,610,653 B2 in view of Carter (US 4,989,599; hereinafter “Carter”). The patented claims lack the limitations of instant claims 5 and 13-16. However, these were common nasal cannula structures before the effective filing date of the claimed invention, as demonstrated by Carter (Figs. 1 and 5 in view of col. 6, lines 1-13), such that the instant limitations would have been obvious to an artisan before the effective filing date of the claimed invention to include in the patented claims in order to recite standard configurations for negative and flow passages into/out of a nasal cannula. 
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,610,653 B2 in view of Dobritz (US 4,048,993; hereinafter “Dobritz”). The patented claims do not recite exactly how the wick or absorbent material is incorporated, such that they are silent regarding the limitations of instant claim 19. However, Dobritz demonstrates that it was known in the respiratory interface art before the effective filing of the claimed invention to provide an HME transfer material (diffusion foil 5) (Figs. 1-2) between inhalation and exhalation flow passageways (portions 9/9’ and 10/10’) that acts as a seal between/prevents pneumatic communication between the two passageways (col. 3, line 62-col. 4, line 3). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to include the instant limitations in the patented claims, in order to incorporate the patented HME material in a way that ensures its proper functioning.
Claim 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 or 18 of U.S. Patent No. 10,610,653 B2 in view of Rowland et al. (US 5,099,836; hereinafter “Rowland”).
The patented claims lack the limitations of instant claim 23. However, this was a known nasal cannula structure before the effective filing date of the claimed invention, as demonstrated by Rowland (Figs. 4-5), such that the instant limitations would have been obvious to an artisan before the effective filing date of the claimed invention to include in the patented claims in order to recite a known nasal prong configuration to predictably deliver the patented positive and negative flows.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2 (and thus its dependent claims), 20 and 21, the scope of “configured to be used with a high flow therapy apparatus” is indefinite. First, the instant specification, while mentioning “high flow,” does not actually indicate what flow range/values are considered to be “high.” Second, instant para [0060] is understood to indicate that the disclosed interface is suitable for use with flows of 0±100 L/min, i.e. the same structure is fully capable of being utilized across a large range of flows, rendering it unclear what additional structure(s) are required for an interface to be considered specifically configured to be used with “high flow” as now claimed (prongs made of a particular material? walls of a particular thickness? bores of a particular diameter?). In light of claim 3, for purposes of examination, “high flow” in claims 2, 20 and 21 will be considered to be flows of at least 10 liter per min, and any prior art structures disclosed as handling/taught to handle such flows will be considered “configured to be used with a high flow therapy apparatus.”
Further regarding claim 2 (and thus its dependent claims), the preamble of claim 2 recites a patient interface “configured to be used with” a high flow therapy apparatus. The body of the claim is understood to be directed only to the interface since the preamble further recites “the interface comprising:…,” and all of the dependent claims are directed solely to “The interface.” This renders the scope of the last limitation of claim 2 indefinite, because it is understood to be further limiting the flows rather than the interface: “flow of gas…is configured”. It unclear what additional structure(s) are required for the interface in light of this limitation, or whether Applicant actually intended to positively recite the flow therapy apparatus configured to deliver the flows. As best understood, for purposes of examination, the claims are directed only to the interface and the specific rate of the flows are just intended use, with the rest of the structure recited in claim 2 rendering the interface “configured” as claimed. If Applicant wishes to positively recite the flow therapy apparatus/flows, the preambles of claims 2-19, 22 and 23 should be amended to recite “A high flow therapy apparatus comprising a non-sealing patient interface/The high flow therapy apparatus” and the body of claim 2 should positively recite the positive and negative gas sources and the apparatus configured to deliver flows therefrom (i.e. the last limitation of claim 2 not indented under the interface limitations).
Regarding claims 7-9, in light of the amendments to claim 2, it now appears that a further nasal cannula with at least one prong, e.g. another first and second prong (claim 9), is being recited in addition to the newly-added first and second nasal prongs of claim 2. In light of the specification, this is understood not to be the case, but Applicant must update the dependent claims so that they do not conflict with the amendments to the independent claim. For purposes of examination, claim 7 will be understood to be requiring that the first and second prongs of claim 2 be provided on a nasal cannula, claim 8 will be understood as further limiting both the first and second prongs of claim 2/7, and claim 9 will be understood to not be further limiting. 
Regarding claim 13, there is no context/reference point in the claim for assessing “below,” rendering its scope indefinite. As best understood, for purposes of examination, “below” means “below when the interface is worn by a subject such that the nasal prongs are fit into the nares of the subject”.
Claim 19 recites the limitation "the transfer module" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the claim will be considered to read “the wick or absorbent material”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-5, 7-11, 13, 14, 16, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Davenport et al. (US 2011/0125052 A1; hereinafter “Davenport”) in view of Starr et al. (US 2005/0121033 A1; hereinafter “Starr”).
Regarding claims 2, 7 and 9, Davenport discloses a non-sealing (Fig. 12-12B in view of Fig. 10B; leakage passageways 81 prevent a fluid tight seal from being formed, para [0101]) patient interface (diagnostic tool 113) (Fig. 12/12B) configured to be used with a high flow therapy apparatus (the administration of pressurized respiratory gases at the high flow rates, para [0008]; supply the respiratory gas at a rate from about 20 to about 120 liters per minute, para [0087]), the interface comprising: 
a first gas passageway (e.g. leading into and/or comprising the left supply arm 26) (Fig. 12/12B) configured to deliver a continuous positive flow of gas from a positive gas flow source (respiratory gas source 42) to a subject's airway when in use (paras [0090] and [0114]); and 
a second gas passageway (e.g. the right hollow tube 114),
a nasal cannula that includes a first nasal prong and a second nasal prong (left and right prongs in Fig. 12/12B, comprising heads 72), the first and second nasal prongs adapted to be non-sealingly fitted into respective nares of the subject (Fig. 12/12B in view of 10B; para [0101]), the first gas passageway and the second gas passageway each extending into one of the first or second nasal prongs (the left supply tube/arm 26 extends into the left nasal prong and the right hollow tube 114 extends into the right nasal prong, see Figs. 12-12B), 
Since the tubes 114 of Davenport are only described in conjunction with pressure sensing (para [0111]) and not sampling, Davenport is silent regarding wherein the second gas passageway is configured to, simultaneous with the delivery of the continuous positive flow of gas by the first gas passageway, deliver a negative flow of gas drawn from the subject's airway to a negative gas flow source,
wherein the rate of the negative flow of gas drawn from the subject's airway is based on a function of the rate of the continuous positive flow of gas delivered to the subject's airway.
However, Starr demonstrates that it was well known in the respiratory cannula art before the effective filing date of the claimed invention to utilize vacuum pump samplers in connection with dual lumen cannulas to configure a second gas passageway to deliver a negative flow of gas drawn from the subject's airway to a negative gas flow source (para [0009]), such that it would have been obvious to an artisan before the effective filing date of the claimed invention to substitute the/a pressure sensing device 115, e.g. the right one of Davenport Fig. 12B, with a vacuum pump sampler as taught by Starr (and ensure that the tubing 114 is capable of withstanding the associated negative pressure), such that the second gas passageway is configured to, simultaneous with the delivery of the continuous positive flow of gas by the first gas passageway, deliver a negative flow of gas drawn from the subject's airway to a negative gas flow source (as nothing would prevent the co-application of the gas of Davenport and the vacuum pump of Starr, such that modified Davenport is configured as claimed), and wherein the rate of the negative flow of gas drawn from the subject's airway is fully capable of being based on a function of the rate of the continuous positive flow of gas delivered to the subject's airway, as nothing would preclude this intended use and the structure of the cannula would remain the same, in order to provide the predictable result of a cannula that is configured to (also) monitor exhaled CO2 for alternative and/or more comprehensive patient monitoring.
Regarding claim 3, Davenport in view of Starr teaches the interface of Claim 2, wherein Davenport further discloses wherein the rate of the continuous positive flow of gas is at least 10 liters per minute (supply the respiratory gas at a rate from about 20 to about 120 liters per minute, para [0087]).  
Regarding claim 4, Davenport in view of Starr teaches the interface of Claim 2, wherein Davenport further discloses a manifold (comprising bridge 24) (Fig. 12/12B), wherein the first and second gas passageways interface with the manifold (Fig. 12/12B).  
Regarding claim 5, Davenport in view of Starr teaches the interface of Claim 4, wherein Davenport further discloses wherein the first and second gas passageways are pneumatically linked to different sides of the manifold (Fig. 12/12B, where the first passageway is linked to the left side of the manifold and the second passageway is linked to the bottom and/or front side of the manifold).  
Regarding claim 8, Davenport in view of Starr teaches the interface of Claim 7, but Davenport does not explicitly recite wherein, as best understood, the first and second prong are configured to provide less than 95% occlusion of the respective nare of the subject. However, the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art, see MPEP 2125, and it has been held that where the general conditions of the claims are disclosed in the prior art, finding the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05.II.A. Davenport Fig. 10B shows a fair amount of open space formed by leakage passageways 81, and Davenport para [0100] discusses the degree of open area as known result-effective variable before the effective filing date of the claimed invention, such that arriving at wherein, as best understood, the first and second prongs of Davenport are configured to provide less than 95% occlusion of the respective nare through routing optimization would have been obvious to an artisan before the effective filing date of the claimed invention in order to ensure sufficient leakage area for facilitating exhausting of any excess respiratory gas and/or inhalation of any room air required in excess of the respiratory gas (Davenport abstract).
Regarding claim 10, Davenport in view of Starr teaches the interface of Claim 9, but modified Davenport is silent regarding wherein the first nasal prong is different from the second nasal prong. However, Davenport does teach tailoring the prongs for different sized nostrils (para [0098]), such that it would have been obvious to an artisan before the effective filing date of the claimed invention to tailor the individual prongs for a single user having nostrils of different sizes, thus arriving at wherein the first nasal prong is different from the second nasal prong, in order to optimize the therapy experience for that individual.
Regarding claims 11 and 20, Davenport in view of Starr teaches the interface of Claim 9, wherein Davenport further discloses wherein the first gas passageway extends into the first nasal prong and the second gas passageway extends into the second nasal prong (the left supply tube/arm 26 extends into the left nasal prong and the right hollow tube 114 extends into the right nasal prong, see Figs. 12-12B).
Regarding claim 13, Davenport in view of Starr teaches the interface of Claim 7, wherein the second passageway and the nasal cannula are configured such that the negative flow of gas passes below compartments that form the first gas passageway for carrying the continuous positive flow of gas (Fig. 12/12B, where modified Davenport provides for negative flow in right tube 114 and the tubes 114 extend below the rest of the device).
Regarding claim 14, Davenport in view of Starr teaches the interface of Claim 2, wherein Davenport further discloses further comprising a barrier (the material of head 72) that, as best understood, is configured to substantially pneumatically isolate the continuous positive flow of gas and the negative flow of gas (Fig. 12/12B).
Regarding claim 16, Davenport in view of Starr teaches the interface of Claim 2, wherein Davenport further discloses wherein the first and second gas passageways are provided in different conduits (Figs. 12B).
Regarding claim 22, Davenport in view of Starr teaches the interface of Claim 2, wherein Davenport further discloses wherein the first gas passageway extends into only the first nasal prong and the second gas passageway extends into only the second nasal prong (the left supply tube/arm 26 extends only into the left nasal prong and the right hollow tube 114 extends only into the right nasal prong, see Figs. 12A-B).

Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Davenport and Starr as applied to claim 4, and further in view of Dutkiewicz (US 2002/0112730 A1; hereinafter “Dutkiewicz”).
Regarding claim 6, Davenport in view of Starr teaches the interface of Claim 4, but Davenport is silent regarding wherein the first and second gas passageways interface with the patient interface on a single side of the manifold. However, it has been held that rearranging parts of an invention involves only routine skill in the art, see MPEP 2144.04.VI.C, and Dutkiewicz demonstrates that it was known in the nasal cannula art before the effective filing date of the claimed invention for the first (left oxygen tube 32 and/or end 24) and second (gas sampling conduit 80) gas passageways to interface with the patient interface on a single side (left side) of the manifold (Figs. 1-2). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the cannula of Davenport such that the first and second gas passageways interface with the patient interface on a single side of the manifold as taught by Dutkiewicz, in order to provide the expected results of a less obtrusive cannula/one that has tubes extending in fewer directions.

Claim(s) 2-5, 7-17, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Carter (US 4,989,599; hereinafter “Carter”) in view of Davenport (and as evidenced by Starr).
Regarding claims 2, 3, 7 and 9, Carter discloses a non-sealing patient interface (Fig. 5; where the cylindrical shape is non-sealing, because human nostrils are not perfect cylinders (and even if they were, so long as the cylinder has a smaller diameter than the nostril, it would not seal the nostril); therefore, there will be gaps between a cylindrical prong and the inside of the nostril, as clearly shown in instant Fig. 1M [see also Starr et al. (US 2005/0121033 A1; Fig. 10)], and because the prongs of Carter are not otherwise provided with sealing structures such as circumferential cushions or flanges for ensuring a seal with the inside of a nostril), the interface comprising: 
a first gas passageway (comprising the passageway through inlet 32 and/or gas delivery hose 16, when hose 16 is connected to the left side of the interface at inlet 32 as provided for in col. 6, lines 8-13 and lines 27-32) configured to deliver a continuous positive flow of gas from a positive gas flow source (e.g. gas supply equipment 12, which is fully capable of being a CPAP device, as nothing would preclude this intended use, such that the second passage of Carter is configured as claimed) to a subject's airway when in use (col. 4, lines 34-45; col. 6, lines 38-44); and 
a second gas passageway (comprising the passageway through inlet 30 and/or monitoring hose 18, when hose 18 is connected to the right side of the interface at inlet 30 as provided for in col. 6, lines 8-13 and lines 27-32) configured to, simultaneous with the delivery of the continuous positive flow of gas by the first gas passageway, deliver a negative flow of gas drawn from the subject's airway to a negative gas flow source (monitoring equipment 14, which is fully capable of being a sidestream device that pulls a vacuum on the line, as evidenced by Starr para [0009], such that the second passage of Carter is configured as claimed), 
a first nasal prong (e.g. left cannula nipple 38/46) and a second nasal prong (right cannula nipple 38/46), the first and second nasal prongs adapted to be non-sealingly fitted into respective nares of the subject (col. 5, lines 44-47, where, as discussed above, due to their unadorned cylindrical shape, the prongs of Carter are adapted as claimed), the first gas passageway and the second gas passageway each extending into both of the first or second nasal prongs (Fig. 5),
wherein the rate of the negative flow of gas drawn from the subject's airway is fully capable of being based on a function of the rate of the continuous positive flow of gas delivered to the subject's airway, as nothing would preclude this intended use and the structure of the cannula would remain the same.  
Since Carter does not disclose the flow rate of the positive pressure to be provided by the cannula, Carter is silent regarding wherein the interface is configured to be used with a high flow therapy apparatus, i.e. wherein the rate of the continuous positive flow of gas is at least 10 liters per minute. However, Davenport demonstrates that it was known in the respiratory cannula art before the effective filing date of the claimed invention for cannula to be configured to be used with a high flow therapy apparatus, i.e. wherein the rate of the continuous positive flow of gas is at least 10 liters per minute (Figs. 12-12B; the administration of pressurized respiratory gases at the high flow rates, para [0008]; supply the respiratory gas at a rate from about 20 to about 120 liters per minute, para [0087]). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify (in the event that any modifications are needed, see the 112b discussion above) the cannula interface of Carter to be configured to be used with a high flow therapy apparatus, i.e. wherein the rate of the continuous positive flow of gas is at least 10 liters per minute as taught by Davenport, in order to predictably allow the interface to be used for positive airway pressure administration for treatment of OSA (Davenport para [0083]).
Regarding claim 4, Carter in view of Davenport teaches the interface of Claim 2, wherein Carter further discloses a manifold (comprising fittings 22, 24), wherein the first and second gas passageways interface with the manifold (Fig. 5).  
Regarding claim 5, Carter in view of Davenport teaches the interface of Claim 4, wherein Carter further discloses wherein the first and second gas passageways are pneumatically linked to different sides of the manifold (Fig. 5).
Regarding claim 8, Carter in view of Davenport teaches the interface of Claim 7, but Carter in view of Davenport is silent regarding wherein, as best understood, the first and second prongs are configured to provide less than 95% occlusion of the respective nare of the subject. However, Davenport para [0100] further teaches that the degree of leakage around a nasal prong/un-occluded area was known result-effective variable before the effective filing date of the claimed invention and Davenport Fig. 10B shows a fair amount of open space formed by leakage passageways 81. Additionally, the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art, see MPEP 2125, and it has been held that where the general conditions of the claims are disclosed in the prior art, finding the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05.II.A. Therefore, modifying the prongs of Carter in view of Davenport to be configured to provide less than 95% occlusion of the respective nare through routine optimization in view of the further teachings of Davenport would have been obvious to an artisan before the effective filing date of the claimed invention in order to ensure sufficient leakage area for facilitating exhausting of any excess respiratory gas and/or inhalation of any room air required in excess of the respiratory gas (Davenport abstract), particularly when using the cannula for high flow therapy as discussed above regarding claims 2-3.
Regarding claim 10, Carter in view of Davenport teaches the interface of Claim 9, but modified Carter is silent regarding wherein the first nasal prong is different from the second nasal prong. However, Davenport teaches tailoring nasal prongs for different sized nostrils (para [0098]), such that it would have been obvious to an artisan before the effective filing date of the claimed invention to tailor the individual prongs of modified Carter for a single user having nostrils of different sizes, thus arriving at wherein the first nasal prong is different from the second nasal prong, in order to optimize the therapy experience for that individual.
Regarding claims 11 and 20, Carter in view of Davenport teaches the interface of Claim 9 (which encompasses the limitations of all but the last two lines of claim 20, see discussions above), wherein Carter further discloses wherein the first gas passageway extends into the first nasal prong and the second gas passageway extends into the second nasal prong (Fig. 5; where both passageway extend into both prongs and thus the first passageway extends into the first nasal prong (and the second nasal prong as well) and the second passageway extends into the second nasal prong (and the first nasal prong as well)).  
Regarding claims 12 and 21, Carter in view of Davenport teaches the interface of Claim 9 (which encompasses the limitations of all but the last two lines of claim 21, see discussions above), wherein Carter further discloses wherein each of the first nasal prong and the second nasal prong is, as best understood, configured to be pneumatically linked to both the continuous positive flow of gas and the negative flow of gas (and therefore both the first and second gas passageways that deliver said gas flows) (Fig. 5).  
Regarding claim 13, Carter in view of Davenport teaches the interface of Claim 7, wherein Carter further discloses wherein the second passageway and the nasal cannula are configured such that the negative flow of gas passes under or around compartments that carry the continuous positive flow of gas (Fig. 5, when a negative flow is drawn on inlet 30 as discussed in claim 2 above).  
Regarding claim 14, Carter in view of Davenport teaches the interface of Claim 2, wherein Carter further discloses a barrier (the material of inner body member 24) that, as best understood, is configured to substantially pneumatically isolate the continuous positive flow of gas and the negative flow of gas (Fig. 5, when used with the flows discussed above regarding claim 2).  
Regarding claim 15, Carter in view of Davenport teaches the interface of Claim 14, wherein Carter further discloses wherein the barrier, as best understood, is configured pneumatically isolate the positive and negative flow of gases at or near a manifold (comprising fittings 22, 24) (Fig. 5, when used with the flows discussed above regarding claim 2) such that: 
the continuous positive flow of gas is configured to move through the first gas passageway by moving into the first nasal prong and the second nasal prong (Fig. 5, when used with the flows discussed above regarding claim 2), and 
the negative flow of gas is configured to be drawn out of the subject's airway and through the second gas passageway by moving through sections of the first and second nasal prongs that are not being utilized to deliver the continuous positive flow of gas to the subject's airway (Fig. 5, when used with the flows discussed above regarding claim 2).  
Regarding claim 16, Carter in view of Davenport teaches the interface of Claim 2, wherein Carter further discloses wherein the first and second gas passageways are provided in different conduits (Fig. 5).  
Regarding claim 17, Carter in view of Davenport teaches the interface of Claim 2, wherein Carter further discloses wherein more than one of each of the positive and negative gas flows is configured to be delivered to one or more airways of the subject (Fig. 5; col. 5, lines 44-47, where two of each of the flows are delivered the two nostrils of the subject).

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Carter in view of Davenport as applied to claim 2, and further in view of Dobritz (US 4,048,993; hereinafter “Dobritz”).
Regarding claims 18 and 19, Carter in view of Davenport teaches the interface of Claim 2, but modified Carter is silent regarding the interface further comprising a transfer module that includes a wick or an absorbent material, wherein the transfer module extends between the first gas passageway and the second gas passageway, acting as a seal between the first gas passageway and the second gas passageway or substantially preventing pneumatic communication between the first gas passageway and the second gas passageway. However, Dobritz demonstrates that it was well known in the respiratory therapy art before the effective filing date of the claimed invention to include a transfer module that includes a wick or an absorbent material (diffusion foil 5) (Fig. 1), wherein the transfer module extends between a first gas passageway (within conduit portion 9) and a second gas passageway (within conduit portion 10), acting as a seal between the first gas passageway and the second gas passageway or substantially preventing pneumatic communication between the first gas passageway and the second gas passageway (Fig. 1; col. 3, line 46-col. 4, line 7). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify Carter in view of Davenport to include a transfer module that includes a wick or an absorbent material, wherein the transfer module extends between the first gas passageway and the second gas passageway, acting as a seal between the first gas passageway and the second gas passageway or substantially preventing pneumatic communication between the first gas passageway and the second gas passageway as taught by Dobritz, e.g. by making at least a portion of inner body member 24 out of HME material, in order to provide the expected result of HME functionality to prevent the respiratory tracts of the patient from drying out when using the device of modified Carter (Dobritz, col. 1, lines 7-22).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Carter in view of Davenport as applied to claim 2, and further in view of Rowland et al. (US 5,099,836; hereinafter “Rowland”).
Regarding claim 23, Carter in view of Davenport teaches the interface of Claim 2, but modified Carter is silent regarding wherein each of the first and second gas passageways extends into both the first and second nasal prongs, each of the first and second nasal prongs comprising a barrier splitting the first or second nasal prongs into two side-by-side compartments. However, Rowland teaches that it was known in the respiratory cannula art before the effective filing date of the claimed invention for a dual flow cannula (nasal cannula 120) (Fig. 4) to include wherein each of the first (e.g. tubing 126 and/or chamber 135) and second (e.g. tubing 128 and/or chamber 137) gas passageways extends into both the first and second nasal prongs (nasal tubes 122, 124) (Fig. 4), each of the first and second nasal prongs comprising a barrier (wall 136) splitting the first or second nasal prongs into two side-by-side compartments (separate passageways 132, 134) (Fig. 4; col. 6, lines 42-45). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the cannula of Carter in view of Davenport to include wherein each of the first and second gas passageways extends into both the first and second nasal prongs, each of the first and second nasal prongs comprising a barrier splitting the first or second nasal prongs into two side-by-side compartments as taught by Rowland, in order to provide the predictable result of a cannula that provides the same dual flow to each of the nasal prongs as taught by modified Carter, but using a less complex and thus easier to manufacture/potentially cheaper configuration.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references disclosing new claim 22: previously-cited Levitsky (US 2002/0055685; Fig. 3), Gupta (US 2003/0111081A1; Fig. 4), Curti (US 2002/0053346 A1, Fig. 2) and Bowe (US 5,335,656). Additional reference disclosing new claim 23: above-cited Starr et al. (US 2005/0121033 A1; Fig. 10). Additional reference regarding non-sealing nasal prongs for high flow applications: Landis et al. (US 2013/0340752 A1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178. The examiner can normally be reached M-Th 8:30a-5:30p, F 8:30a-12:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRYN E DITMER/           Primary Examiner, Art Unit 3785